DETAILED ACTIONContinued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 23, 24, 26, 28, 31-32, 35-37, 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Hafner (20130048163) in view of Proell (3044912).
Regarding claims 1, 5, 23, 32, 35, 41, Hafner discloses a propellant that comprises oxidizers such as potassium perchlorate, ammonium perchlorate, and mixtures from 0-50 % (0035), fuel such as boron from 0-50 % (0037), binder such as glycidyl azide polymer (energetic binder) (0046), and modifiers (meets additives limitation) to tailor the ballistic properties such as burn rate and velocity (0005).

It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to incorporate potassium ferricyanide as a burn rate modifier for a propellant as taught by Proell into the propellant composition of Hafner since Hafner discloses that it is known to use additives to modify the burn rate (0005).  
	Regarding claim 4, Hafner discloses that strontium nitrate can be added to the composition (0035).
Regarding claims 24, 28, 31, 34, 39, and 42, Hafner discloses the addition of iron oxide (0037) and ball powder (0042).
Regarding claim 26, Hafner discloses the propellant being used as a munition, cartridge rocket motor, mortar shells, shotgun shells, and missiles (0003) (meets casing limitation). Hafner does not use the term "flare" however but discloses the same composition described in the claim that Applicant refers to as a "flare" and thus meets the claim limitations since the same composition will have the same function or effects regardless of the name describing it.
Regarding claims 36 and 40, Hafner discloses the addition of nitramines such as RDX (0045).  Hafner uses a different chemical name for RDX than the claim but the chemical is the same.
Regarding claim 37, all the details are described above except for the fuel:oxidizer ratio would be inherent or obvious since the same ranges of fuel and oxidizer are used in Hafner.  It is also obvious vary the parameters such as amounts to achieve the claimed properties.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cobb (3109761) as applied above and further in view of Hagel (20010001970).
Regarding claim 6, Hagel discloses the addition of calcium silicide to a propellant that improves the ignition capacity and also partly produce an increase in mechanical sensitivity (para. 0013).
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to use the calcium silicide as taught by Hagel since Hagel suggests that calcium silicide will work to improves the ignition capacity and also partly produce an increase in mechanical sensitivity.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 37 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 37 and 41 all recite a “consisting of” scope which is used to limit the claim to the components that are claimed but then includes a list of components and indicates that “one or more” can be added.  There are nine optional additives and there is no way to determine the scope of these claims as “consisting of” since there are too many possible optional additives.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Applicant argues the section 112 rejection.  The Examiner disagrees, the claim scope is not clear since claims 37 and 41 all recite a “consisting of” scope which is used to limit the claim to the components that are claimed but then includes a list of components and indicates that “one or more” can be added.  There are nine optional additives and there is no way to determine the scope of these claims as “consisting of” since there are too many possible optional additives.  The rejection over claim 42 has been withdrawn.
Applicant argues the combination of references but note that both patents relate to propellant composition.  Further, Hafner discloses that it is known to use a burn rate additive.  Proell teaches the use of potassium ferrocyanide as a burn rate additive.  Thus, one of skill in 
In response to applicant's argument that the composition is combined in the instant application for a different purpose, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant argues components of the composition of Proell when the Proell reference has been cited to indicate the know use of a chemical as a burn rate catalyst in the energetic material art.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., heat signature, output, and color ratio properties) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims are composition claims and only require the recited ingredients that are claimed.
Applicant argues that the prior art is not analogous art.  However, the limitations regarding flares, etc. are not in the claim.  Further, the prior art combination meets the claim 
In response to applicant's argument that the prior art is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both patents are in the same field, i.e. energetic materials that burn.  Alternatively, the solution provided by Proell can be seen as pertinent to the particular problem.  Hafner indicates a desire to modify the burn rate and Proell teaches a known solution to that problem, i.e. the addition of a burn rate catalyst.  Applicant argues that the instant invention is used in an open burning environment versus a closed one.  There are no claim limitations that require this feature.  Further, the field of endeavor is still the same regardless of closed or open burning, that is the field of energetic materials that burn.
With regard to claim 26, the composition as taught by Hafner in view of Proell has the same components and meets the definition of “flare” that is provided.  This meets the claim limitations since the same composition will have the same function or effects regardless of the name describing it.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AILEEN BAKER FELTON whose telephone number is (571)272-6875.  The examiner can normally be reached on Monday 9-5:30, Thursday 11-3, Friday 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AILEEN B FELTON/Primary Examiner, Art Unit 1734